                                            Case 4:20-cv-01968-PJH Document 27 Filed 01/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       KENNETH C. SMITH,
                                                                                          Case No. 20-cv-01968-PJH
                                   8                     Plaintiff,

                                   9              v.                                      ORDER DIRECTING THE PARTIES
                                                                                          TO FILE STIPULATED PROTECTIVE
                                  10       ANGELICA CORPORATION, et al.,                  ORDER REDLINE
                                  11                     Defendants.                      Re: Dkt. No. 26

                                  12
Northern District of California
 United States District Court




                                  13            The court is in receipt of the parties’ proposed stipulated protective order. Dkt. 26.
                                  14   This district maintains a model stipulated protective order.1 Pursuant to its November 18,
                                  15   2020 Standing Order, the court generally requires litigants to file a redline comparison of
                                  16   any proposed order against the model order.
                                  17            Here, the parties failed to do so. Thus, the court ORDERS the parties to file the
                                  18   subject redline within seven days of this order. The redline must clearly show all tracked
                                  19   changes from the model order. Additionally, unless already provided, the parties must
                                  20   also send a Microsoft Word version of their proposed order to pjhpo@cand.uscourts.gov.
                                  21            IT IS SO ORDERED.
                                  22   Dated: January 25, 2021
                                  23                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  24                                                  United States District Judge
                                  25

                                  26

                                  27

                                  28   1   https://www.cand.uscourts.gov/forms/model-protective-orders/
